                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

C & S AGRI CONSTRUCTION, LLC;                                                        PLAINTIFFS
and CHRIS PECK

v.                                    No. 4:18CV00015 JLH

WHOLESALE ELECTRIC SUPPLY
COMPANY, INC.                                                                       DEFENDANT

                                               ORDER

       Plaintiffs’ motion for voluntary dismissal is GRANTED. Document #15. The claims

brought by the plaintiffs against the defendant are hereby dismissed with prejudice, with each party

to bear their own costs and attorneys’ fees.

       IT IS SO ORDERED this 29th day of November, 2018.




                                                     J. LEON HOLMES
                                                     UNITED STATES DISTRICT JUDGE
